department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file - we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ il also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements catalog number 47632s letter rev if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest cc letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend e political unit f date h learned association j city k proposed_legislation l state n number of dvds q number of signatures dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the law of e on f to educate the general_public about our democracy and the continuing fight for equality advocacy democracy voting rights and equality for all americans your bylaws state that your purpose is to engage in educational outreach and advocacy activities that help strengthen nationwide support for democracy for e including voting rights and by the residents of e and to promote through education and your primary effort thus far has been the development of your website and educational program you disseminate through the website printed materials and research you provide resources for teachers and students nationwide to learn about democracy and the ongoing struggle for matching the standards for social studies curriculum for secondary schools with information about democracy your program provides a resource for teaching about democracy with the real time example of the struggle for equality in e by at its annual three-day conference which brings together thousands of social you have presented before h studies teachers from around the country to discuss issues related to teaching in that field you presented an in j and an hour-long seminar in e you created a video which hour-long teaching seminar about e explains how students from e and l are learning about e advocating for the cause you have produced and distributed more than n dvds for classroom use their opinions on the issue and how they are you have two websites the first describes the struggle for e fight for equal rights in e resources that people can use to learn more the opportunity to get an e button and a petition in support of e aimed at students to teach them how our government works and why it is important for with more than q signatures the second website is specifically and includes sections on the historic pinterest a you tube channel and a google docs feed for students there is a separate portal for teachers with lesson plans a library online resources and teacher feedback so that the site and your resources can be updated and improved there are music videos twitter and facebook feeds instagram you have produced a resource guide which you distributed to teachers that uses the non-partisan standards for secondary school civics education each standard which teachers are required to teach is tied to a specific curriculum idea that uses thus far you have distributed hundreds of these guides buttons which have a website address on the back to drive you distribute items in schools such as e students to your site and educational items commemorating notable historic events you visit schools and civic functions parades town hall meetings and lectures to discuss the importance of e you have urged citizens to contact their representatives and senators to support enactment of the k law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if it is an action_organization as defined in subdivisions ii iii or iv of this subparagraph sec_1 c -1 c ii of the regulations states an organization will be regarded as attempting to influence legislation if the organization e e contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or advocates the adoption or rejection of legislation letter rev catalog number 47628k sec_1_501_c_3_-1 provides that an organization is an action_organization if it has the following two characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all activities of the organization are to be considered sec_1_501_c_3_-1 defines education as a the instruction or training of the individual for the purpose of improving or developing the individual’s capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community it also provides in part that an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principle function is the mere presentation of unsupported opinion revrul_62_71 1962_1_cb_85 holds that an organization does not qualify for exemption under sec_501 of the code since it is an action’ organization and thus is not operated exclusively for any of the exempt purposes specified in that section part of the activities of the organization consists of engaging in nonpartisan analysis study and research and making the results thereof available to the public when considered alone these may be classified as educational within the meaning of sec_501 of the code however the organization is primarily engaged in teaching and advocating the adoption of a particular doctrine or theory this doctrine or theory is of a nature which can become effective only by the enactment of legislation since the primary objective of the organization can be attained only by legislative action a step which the organization encourages or advocates as a part of its announced policy as opposed to engaging in nonpartisan analysis study and research and making the results thereof available to the public the organization is an ‘action’ organization as that term is defined in sec_1 c -1 c iv of the regulations revrul_70_79 1970_1_cb_17 describes an organization that holds meetings to discuss identify and cooperate in developing regional plans and policies for such problems as water and air pollution waste disposal water supply and transportation a staff of experts engaged by the organization researches and analyzes problems discussed at the meetings and distributes reports to the local governments and news media although some of the plans and policies formulated by the organization can only be carried out through legislative enactments the organization does not direct its efforts nor expend funds in making any legislative recommendations preparing prospective legislation or contacting legislators for the purpose of influencing_legislation since the organization does not advocate the adoption of any legislation or legislative action to implement these findings it is not an ‘action’ organization as defined in the regulations accordingly it is held that the organization is exempt from federal_income_tax under sec_501 c of the code application of law you do not qualify for exemption under sec_501 because you do not meet the operational_test as required by sec_1_501_c_3_-1 which provides that in order to be exempt as an organization described in sec_501 of the code an organization must be operated exclusively for one or more of the purposes specified in such section you are not operated exclusively for an exempt_purpose because you are an action_organization described in letter rev catalog number 47628k sec_1_501_c_3_-1 as defined in subdivision c -1 c iv your primary objective being statehood for e which can be effected only by the enactment of legislation since your efforts to urge citizens to contact their representatives and senators to support pending legislation k thereby seeking to influence legislation as defined in sec_1 c -1 c ii of the regulations do not appear to demand a substantial commitment of your time and resources it is by virtue of the applicability of reg c -1 c iv to you that you are an action_organization you are like the organization described in revrul_62_71 denied exemption under sec_501 because it advocated a position that could only be put into effect by legislative action part of that organization’s activities when considered by themselves could be classified as educational but it failed exemption because the organization’s primary objective is the teaching and advocacy of a doctrine that can only become effective through legislation the primacy of your legislative goal is evident in the fact that you even integrate advocacy of e statehood into your civics education unlike the organization described in revrul_70_79 however you do not develop plans and policies on multiple issues that could be carried out through legislative action but without directing its efforts to making any legislative recommendations but you focus all of your efforts on campaigning for a particular legislative objective conclusion because you are an ‘action’ organization you are not operated exclusively for exempt purposes within the meaning of sec_501 and in consequence do not qualify for exemption thereunder if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration catalog number 47628k letter rev for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we'll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call cataiog number 47628k letter rev we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements cc theodora h brown letter rev catalog number 47628k
